Holmes, J.,
concurring. I reluctantly concur in today’s decision, as I feel I am constrained to do so by virtue of the recent plurality decision of the Supreme Court of the United States in Coy v. Iowa (1988), 487 U.S. ___, 101 L. Ed. 2d 857, 108 S. Ct. 2798. Initially, my position would be that of Justice Blackman and Chief Justice Rehnquist as expressed in their dissent in Coy, supra, at _, 101 L. Ed. 2d at 870-876, 108 S. Ct. at 2805-2810. However, inasmuch as this court is bound by the interpretation of the Confrontation Clause expressed by the majority of that court, I write to echo the limitations on the “irreducible literal meaning of the clause,” id. at _, 101 L. Ed. 2d at 867, 108 S. Ct. at 2803, contained in the concurring opinion of Justice O’Connor. Id. at _, 101 L. Ed. 2d at 868-870, 108 S. Ct. at 2804-2805.
The Confrontation Clause “reflects a preference for face-to-face confrontation at trial,” Ohio v. Roberts (1980), 448 U.S. 56, 63 (emphasis added). However, “competing interests, if ‘closely examined,’ Chambers v. Mississippi [1973], 410 U.S. [284], * * * 295, may warrant dispensing with confrontation at trial.” Ohio v. Roberts, supra, at 64; Coy v. Iowa, supra, at _, 101 L. Eld. 2d at 869, 108 S. Ct. at 2804 (O’Connor, J., concurring). Thus, the “right to meet face to face all those who appear and give evidence at trial,” California v. Green (1970), 399 U.S. 149, 175 (Harlan, J., concurring), “may give way in an appropriate case to other competing interests so as to permit the use of certain procedural devices designed to shield a child witness from the trauma of courtroom testimony.” Coy v. Iowa, supra, at _, 101 L.Ed. 2d at 868, 108 S. Ct. at 2803 (O’Connor, J., concurring). Whether the facts before us present such an appropriate case remains to be determined on remand.